Opinión concurrente emitida por el
Juez Asociado Señor Rebollo López.
Aun cuando concurrimos con la opinión mayoritaria en cuanto a la determinación de que la menor C.D.O. no debe ser sometida a una nueva evaluación psicológica por la parte demandada, no podemos suscribir la adopción, para el ámbito civil, de la norma establecida en Pueblo v. Arocho Soto, 137 D.P.R. 762 (1994).(1)
*708H — I
Como correctamente señala la Mayoría, para que un tribunal de instancia pueda ordenar un examen físico o mental debidamente solicitado, al amparo de las disposiciones de la Regla 32.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III, es necesario que se cumplan dos condiciones: (1) el examen debe referirse a una parte en el pleito; y (2) tiene que estar en controversia el estado físico o mental de esa parte.
No siendo “parte” en el pleito la menor C.D.O., no pro-cedía ordenar que ésta fuera examinada. La actuación de la Mayoría, al concluir que una menor que no es parte en el pleito puede ser examinada, está en abierto desafío con la clara “intención legislativa” de la mencionada disposición reglamentaria. Veamos.
r-H HH
En 1943, la Legislatura adoptó las Reglas de Enjuicia-miento Civil, 32 L.P.R.A. Ap. I, que el Tribunal Supremo había promulgado basándose en las Reglas de Procedi-miento Civil Federal de 1938.
La Regla 35(a) de Procedimiento Civil Federal de 1938, que regula las evaluaciones físicas o mentales como méto-dos de descubrimiento de prueba, originalmente disponía:

Order for Examination.

In an action in which the mental or physical condition of a party is in controversy, the court in which the action is pending may order him to submit to a physical or mental examination by a physician. The order may be made only on motion for good cause shown and upon notice to the party to be examined and to all other parties and shall specify the time, place, manner, conditions, and scope of the examination and the person or persons to whom it is to be made. 27 U.S.C. R. 35(a) (ed. 1940).
El texto de la citada regla federal fue incorporado a las Reglas de Enjuiciamiento Civil de 1943 en su Regla 35 (32 L.P.R.A. Ap. I).
*709Posteriormente, las Reglas de Enjuiciamiento Civil de 1943 fueron derogadas y sustituidas por las Reglas de Pro-cedimiento Civil de 1958. De esta manera, la antigua Re-gla 35 se convirtió en la Regla 32.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III.
En 1970, la Regla 35(a) de Procedimiento Civil Federal fue enmendada para incluir el análisis del grupo sanguí-neo de una parte dentro de los exámenes permitidos en la etapa del descubrimiento de prueba y para permitir que tales exámenes se realicen a personas bajo la custodia o control legal de una de las partes en el pleito, (2)
Por su parte, el legislador puertorriqueño adoptó en 1979 un nuevo cuerpo de Reglas de Procedimiento Civil. En el mismo, incorporó a nuestra Regla 32.1, ante, las pruebas de sangre como pruebas permisibles, tal y como había hecho la enmienda federal, pero no acogió la en-mienda referente a que se permita someter a las pruebas médicas a personas bajo la custodia o control directo de alguna de las partes, (3)
Esta actuación del legislador claramente demuestra que en ningún momento tuvo la intención de, ni quiso, extender el descubrimiento de prueba, por medio de exámenes físicos o mentales, a personas que no fueran parte del proceso. Esto es, la Asamblea Legislativa pudo haber adop-tado la enmienda federal relativa a las personas bajo la custodia o control legal de las partes, al igual que hizo con *710la enmienda concerniente a los análisis del grupo sanguí-neo; sin embargo, no lo hizo.
HH t — i
La opinión que hoy emite el Tribunal permite que, tras cumplir con el criterio de clara necesidad, se realicen exá-menes físicos o mentales a personas que no son partes en el proceso; ello en clara contravención a la voluntad legislativa.
La controversia en el caso de autos debió haberse re-suelto a base de la citada Regla 32.1, que es el precepto legal pertinente y aplicable en el ámbito civil de nuestro ordenamiento jurídico. Resulta totalmente incorrecta la adopción, para el procedimiento civil, de la doctrina esta-blecida para el procedimiento criminal en Pueblo v. Arocho Soto, ante. Ello no pasa de ser un “embeleco” judicial más de la Mayoría de este Tribunal. Dicho “embeleco” no toma en consideración, o pasa por alto, la clara diferencia exis-tente entre el procedimiento civil y el procedimiento criminal y/o la principal razón para el establecimiento por este Tribunal de la norma en cuestión en Pueblo v. Arocho Soto, ante, cual es que en el ámbito penal está en juego la liber-tad de la persona.

 En Pueblo v. Arocho Soto, 137 D.P.R. 762 (1994), se estableció la norma de que el acusado tiene la obligación de probar una clara necesidad para que se pueda someter a una víctima de abuso sexual a pruebas psicológicas.


 El texto de la Regla 35(a) de Procedimiento Civil Federal, con posterioridad a las enmiendas del 1970, es el siguiente:
“(a) Order for examination.
“ When the mental or physical condition (including the blood group) of a party, or of a person in the custody or under the legal control of a party, is in controversy, the court in which the action is pending may order the party to submit to a physical or mental examination by a physician or to produce for examination the person in his custody or legal control. The order may be made only on motion for good cause shown and upon notice to the person to be examined and to all parties and shall specify the time, place, manner, conditions, and scope of the examination and the person or persons by whom it is to be made.” (El texto en cursiva corresponde a las enmiendas introducidas en el 1970). 28 U.S.C. R. 35(a) (ed. 1976).


 También decidió el legislador eliminar el requisito de justa causa existente en las reglas vigentes en ese momento.